DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 3 May 2021 and 7 January 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2019/0334134, hereinafter Reingruber.
Regarding claim 1, Reingruber teaches a battery (1) comprising a plurality of electrically connected rechargeable battery modules (2 and 3) (paragraph [0027]). Therefore the battery (1) is a “battery pack”. 
The battery (1) comprises a battery housing made up of a cell holder (7), load-bearing structural component (10) and a plurality of spacers (19) (paragraphs [0027, 0028, 0037] and figure 1). The battery housing defines an inner space. A plurality of unit battery cells (4) are accommodated in the inner space (paragraphs [0027, 0037] and figure 1).
A first bus bar (6) electrically connects the unit battery cells (4) above the unit battery cells (4) (paragraph [0027] and figures 1 and 2).
A second bus bar (5) electrically connects the unit battery cells (4) under the unit battery cells (4). The second bus bar (5) contacts the load-bearing structural component (10, “bottom plate”) of the battery housing in the inner space (paragraph [0027] and figures 1-3).
Cooling liquid lines (13, “cooling unit”) are in the load-bearing structural component (10) of the battery housing and are located under the second bus bar (5) (paragraph [0029] and figure 3). The cooling liquid lines (13, “cooling unit”) accommodate a cooling liquid which flows to cool the unit battery cells (4) (paragraph [0029]). 
The second bus bar (5) contacts lower surfaces of the unit battery cells (4) (paragraph [0027] and figure 3).

Regarding claim 7, Reingruber teaches that the unit battery cells (4) are fixed by a cell holder (7, “holder portion”) inside the battery housing (paragraph [0027]).
Regarding claim 8, Reingruber teaches that the cell holder (7, “holder portion”) includes a plurality of through holes penetrating the full thickness of the cell holder (7, “holder portion”) (paragraph [0027] and figure 2), i.e. they penetrate “upper and lower portions” of the cell holder (7, “holder portion”). The unit battery cells (4) are accommodated in the plurality of through holes of the cell holder (7, “holder portion”) (paragraph [0027] and figure 2).
Regarding claim 13, Reingruber teaches that each of the cooling liquid lines (13, “cooling unit”) is a cooling channel formed inside the load-bearing structural component (10, “bottom plate”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0334134, hereinafter Reingruber as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2020/0044227, hereinafter Ryu.
Regarding claim 2, Reingruber teaches a second bus bar (5). The second bus bar (5) includes a bus bar plate (16) positioned on the load-bearing structural component (10, “bottom plate”) in the inner space (paragraph [0033] and figure 3). 
The second bus bar (5) further includes protruding contact regions (17) protruding from the bus bar plate (16) and electrically connected to electrode poles (8) of the unit battery cells (4) (paragraph [0034] and figure 3). 
Reingruber fails to teach a rib protrusion protruding from an upper portion of the bus bar plate (16) and contacting a side surface of the unit battery cells (4).
Ryu teaches a bus bar (202) electrically connecting a plurality of battery cells (110). The bus bar (202) also serves to transfer heat away from the battery cells (110) (abstract, paragraphs [0051, 0078]). Ryu teaches forming convex portions (P2, “ribs”), which protrude from an upper portion of the bus bar (202) and contact side surfaces of the battery cells (110) (paragraphs [0106, 0107] and figure 7). The purpose of the convex portions (P2, “ribs”) is to increase the contact area between the battery cells (110) and the bus bar (202) in order to reduce electrical resistance and enhance the heat transfer capability of the bus bar (202) (paragraph [0108]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form convex portions (“ribs”) in Reingruber’s bus bar plate (16) which contact side surfaces of the battery cells (110) for the purpose of enhancing the heat transfer and reducing the electrical resistance between the battery cells (110) and the bus bar plate (16). 
Regarding claim 3, in the combination of Reingruber and Ryu, side surfaces of the convex portions (“ribs”) are in contact with side surfaces of the battery cells (110). The side surfaces of the convex portions (“ribs”) are recess portions relative to top surfaces of the convex portions (“ribs”).
Regarding claim 4, Reingruber as modified by Ryu teaches that the convex portions (“ribs”) are integral with the bus bar plate (Ryu’s paragraph [0106] and figure 7).
Regarding claim 5, Reingruber as modified by Ryu teaches that the convex portions (“ribs”) are integral with the bus bar plate (Ryu’s paragraph [0106] and figure 7) – therefore, they are coupled to the upper portion of the bus bar plate. 
Regarding claim 6, Reingruber as modified by Ryu teaches that the convex portions (“ribs”) have a lower surface coupled to the bus bar plate and a bent portion that is bent to contact the side surfaces of the battery cells (110) (Ryu’s figure 7).

Regarding claim 9, Reingruber teaches a second bus bar (5). The second bus bar (5) includes a bus bar plate (16) facing the load-bearing structural component (10, “bottom plate”) in the inner space (paragraph [0033] and figure 3). 
Reingruber fails to teach a plurality of fixers protruding from a lower portion of the bus bar plate (16) and comprising interior spaces into which lower surfaces and portions of side surfaces of the battery cells (4) are positioned. 
Ryu teaches a bus bar (202) electrically connecting a plurality of battery cells (110). The bus bar (202) also serves to transfer heat away from the battery cells (110) (abstract, paragraphs [0051, 0078]). Ryu teaches forming a plurality of recesses (“fixers”) located between convex portions (P2, “ribs”) of the bus bar (202). The recesses (“fixers”) protrude from a lower portion of the convex portions (P2, “ribs”) of the bus bar (202). The recesses (“fixers”) comprise interior spaces into which lower surfaces and portions of side surfaces of the battery cells (110) are positioned (paragraphs [0106, 0107] and figure 7). The purpose of this configuration is to increase the contact area between the battery cells (110) and the bus bar (202) in order to reduce electrical resistance and enhance the heat transfer capability of the bus bar (202) (paragraph [0108]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form recesses (“fixers”) in Reingruber’s bus bar plate (16) for the purpose of enhancing the heat transfer and reducing the electrical resistance between the battery cells (110) and the bus bar plate (16). 

Regarding claim 10, Reingruber as modified by Ryu teaches recesses (“fixers”) in the inner space. The recesses (“fixers”) comprise interior spaces into which lower surfaces and portions of side surfaces of the battery cells (110) are positioned (Ryu’s paragraphs [0106, 0107] and figure 7)
Reingruber as modified by Ryu fails to explicitly teach that bottom surfaces of the recesses (“fixers”) are in contact with the load-bearing structural component (10, “bottom plate”).
Given that one function of the bus bar plate is to provide heat transfer from the battery cells and given that the load-bearing structural component (10, “bottom plate”) is a cooling plate, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the bottom surfaces of the recesses (“fixers”) are in contact with the load-bearing structural component (10, “bottom plate”) for the purpose of ensuring sufficient cooling to the battery cells.

Regarding claim 11, Reingruber teaches a silicone rubber (15, “filler”) filled between the heat conducting plate (11, “bottom plate”) of the load-bearing plate (10) and the bus bar plate (16) (paragraph [0032] and figure 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0334134, hereinafter Reingruber and U.S. Pre-Grant Publication No. 2020/0044227, hereinafter Ryu as applied to claim 11 above, and further in view of U.S. Pre-Grant Publication No. 2018/0083328, hereinafter Schaefer.
Regarding claim 12, Reingruber teaches an electrically insulative, thermally conductive layer (15, “filler”). Reingruber teaches that the filler may be a silicone rubber (paragraph [0032]). 
Reingruber fails to teach a thermal glue.
The use of a thermal adhesive as an electrically insulative and thermally conductive layer is well-known in the art – see, e.g. Schaefer, who teaches a silicone film and a thermally conductive, electrically insulating adhesive layer as alternate materials for a thermally conductive, electrically insulating layer (paragraph [0038]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Reingruber’s electrically insulative, thermally conductive layer (15, “filler”) as a thermal adhesive without undue experimentation and with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724